ACCEPTED
                                                                                        03-14-00407-CR
                                                                                                6132778
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  7/20/2015 11:21:39 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                               NO. 03-14-00407-CR

JERRYL ROBINSON                               §            IN THE THIRD
                                                                      FILED IN
                                                               3rd COURT OF APPEALS
VS.                                           §            DISTRICT AUSTIN,
                                                                      COURT  TEXASOF
                                                               7/20/2015 11:21:39 AM
                                                                   JEFFREY D. KYLE
THE STATE OF TEXAS                            §            APPEALS   OFClerk
                                                                          TEXAS

                 LETTER OF ADDITIONAL AUTHORITIES

TO THE CLERK OF THE THIRD COURT OF APPEALS:

      On July 20, 2015, the above-captioned cause was submitted to the Court on

briefs. Since submitting its brief, counsel for the State has discovered two

additional authorities which may be of some use to the Court. They are as follows:

      1. This citation may be relevant to footnote three on page 11 of the State’s

Brief: Martinez v. State, 826 S.W.2d 620 (Tex. Crim. App. 1992) (“We granted

applicant’s petition for discretionary review wherein he contends the State violated

art. 17.151 by charging applicant with aggravated robbery, thereby effectively

preventing his release from jail. Applicant has been convicted of the underlying

offense and is no longer subject to pre-trial confinement. Therefore, applicant’s

petition is moot and we will not address the merits of his petition.”).

      2. This citation may be relevant to page 14 of the State’s Brief: Schroeder v.

State, 307 S.W.3d 578, 580 (Tex. App.—Beaumont 2010, pet. ref’d) (“In this case,

Schroeder did not obtain a ruling on his motion to dismiss before the grand jury

returned its indictment. Therefore, when the trial court ruled on Schroeder’s

motion, and because the grand jury had at that point returned an indictment, the
                                      1
trial court was no longer required to release Schroeder from custody. See Ex parte

Countryman, 226 S.W.3d 435, 436–39 (Tex. Crim. App. 2007)”).

      Please ensure said citations are brought to the attention of the Court, and

thank you for your assistance.


                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley - SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                         CERTIFICATE OF SERVICE

       I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
Appellee, hereby certify that a true and correct copy of this Letter of Additional
Authorities has been sent to Appellant JERRYL ROBINSON’s attorney of record
in this matter:

      Marilee Hazel Brown
      marilee@hazelbrownlaw.com
      Hazel Brown Wright Reneau, PLLC
      391 Landa Street
      New Braunfels, TX 78130
      Attorney for Appellant on Appeal

By electronic service to the above email address through efile.txcourts.gov this 20th
day of July, 2015.

                                             /s/ Joshua D. Presley
                                              Joshua D. Presley


                                         2